   

Case 1:20-mc-00227-AT Document6 Filed O6/28/2R pagan ef 1

DOCUMENT
ELECTRONICALLY FILED

UNITED STATES DISTRICT COURT DOC#

SOUTHERN DISTRICT OF NEW YORK DATE FILED: 6/22/2020 |

 

) Civ. Action No. 20-mce-227
In re: )

)
DMCA SUBPOENA TO ) ORDER
CLOUDFLARE, INC. )

)

)

 

This matter comes before the Court upon the ex parte application of movant E. Mishan &
Sons, Inc. (“Emson”) along with the Declaration of Bradley Corsello and supporting documents
for the signing of a Subpoena directing Cloudflare, Inc. to produce the identity of entities
believed to be infringing on the copyrights of Emson.

Having considered the Declaration and all documents submitted in support of the instant
application the Court finds good reason to issue and order directing the clerk to issue said
subpoena and it is therefore:

ORDERED that the clerk of this Court shall issue the Subpoena for Cloudflare, Inc. as

sought by the movant.
SO ORDERED.

Dated: June 22, 2020
New York, New York

OR

ANALISA TORRES
United States District Judge

 
